Citation Nr: 1818662	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss (SNHL).

2.  Entitlement to service connection for liposarcoma, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from August 1958 to September 1978.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal was advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The onset of the Veteran's left ear SNHL was approximately 30 years post-separation.

2.  The Veteran's left ear SNHL was less likely than not caused by his service.

3.  The Veteran was not exposed to ionizing radiation during service and an etiological opinion regarding liposarcoma is not required. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear SNHL have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for liposarcoma have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his: (1) left hear SNHL is etiologically related to in-service noise exposure; and (2) liposarcoma is etiologically related to in-service exposure to ionizing radiation.  See May 2010 statement; May 2011 statements; July 2011 correspondence; July 2011 radiation risk worksheet; March 2013 buddy statement; August 2012 Notice of Disagreement; September 2012 correspondence; March 2013 VA Form 9; November 2017 VA Form 646; December 2017 hearing transcript.  However, based on the evidence discussed below, the Board finds that service connection is not warranted for either disability.

Direct service connection is warranted where the evidence of record establishes that a current disability was caused or aggravated beyond natural progression by an event or injury during a qualifying period of service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, there must be competent, credible evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, presumptive service connection is warranted for SNHL, among other chronic diseases, if it becomes manifest to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a); Fountain v. McDonald, Vet. App. 13-0540 (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).
Left Ear SNHL

The Veteran's left ear SNHL provokes analysis under both the presumptive and direct theories of service connection.  38 C.F.R. §§ 3.307(a)(3); 3.309(a); Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  However, presumptive service connection is not warranted because the disability did not manifest to a compensable degree of 10 percent or more within one year from separation.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The enlistment, periodic, and retirement examinations were negative for diagnosed left ear hearing loss.  See July 1958 audiogram; August 1959 audiogram; April 1968 audiogram; May 1971 audiogram; November 1975 audiogram; November 1977 audiogram.  A December 2009 examination by Texas E.N.T. Specialists found left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  During the August 2011 VA examination, the Veteran reported left ear SNHL onset two or three years prior (which would be approximately 2008 or 2009).  Because the aforementioned evidence suggests onset around 30 years post-separation, well beyond the one year presumptive period, this disability is not eligible for presumptive service connection.

The Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis.  Combee, 34 F.3d at 1043-33.  However, direct service connection is not warranted because the preponderance of the evidence weighs in favor of the finding that the Veteran's left ear SNHL was less likely than not caused by his in-service noise exposure.  The Board acknowledges the representative's contention that the August 2011 VA opinion was contradictory and insufficient; however, the Board finds that the opinion is adequate because it considered the Veteran's lay statements, was based on accurate factual premises, and contained sufficient rationale.  See December 2017 hearing transcript.  Specifically, the August 2011 examiner found no causal relationship between the Veteran's left ear SNHL and his service based on his normal auditory results (without any significant threshold shifts) until the abnormal ENT examination in December 2009.  Further, the examiner noted that the December 2009 MRI revealed normal temporal bones with no evidence of space-occupying lesions.  As such, the examiner concluded that the left ear SNHL was less likely than not caused by his military noise exposure.  
The Board also acknowledges the Veteran's contention that one of his providers examined his service audiograms and concluded that the Veteran's left ear hearing was worse when he exited service.  See December 2017 hearing transcript.  However, although treatment records from Houston VAMC contain treatment from the specified provider, none contain an etiological discussion.  Further, although the Veteran's hearing may have worsened throughout his 20 years of qualifying service, it had not worsened to the point of being considered a hearing loss for VA purposes.  38 C.F.R. § 3.385 (for VA purposes, impaired hearing is a disability when: the auditory threshold in frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or the auditory threshold for at least of three of those frequencies is 26 decibels or greater; or speech recognition scores on the Maryland CNC Test are less than 94 percent); November 1977 audiogram (0 decibels at 500 Hertz; 0 decibels at 1000 Hertz; 0 decibels at 2000 Hertz; 5 decibels at 3000 Hertz; 0 decibels at 4000 Hertz).  Regardless, because there is no indication of pre-service left ear hearing loss, analysis of any in-service aggravation is moot.

In sum, the Veteran has not provided evidence that he has the medical background necessary to competently opine regarding the etiology of his left ear SNHL; as such, the Board finds the Veteran's opinion to be of low probative value.  On the contrary, the Board finds the August 2011 examiner's opinion to be of high probative value.  Accordingly, the Board finds that the Veteran's left ear SNHL was less likely than not caused by his in-service noise exposure and that service connection is not warranted.   

Liposarcoma

The Veteran's liposarcoma is not among the enumerated chronic diseases eligible for presumptive service connection; as such, liposarcoma provokes analysis under the direct theory of service connection only.  38 C.F.R. §§ 3.307(a)(3); 3.309(a); Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  However, direct service connection is not warranted because the preponderance of the evidence weighs in favor of the findings that the Veteran was not exposed to ionizing radiation during service and that a medical nexus opinion regarding liposarcoma is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges the Veteran's contention that he was exposed to ionizing radiation at Gunter Air Force Base and the representative's contention that the Agency of Original Jurisdiction (AOJ) did not develop the likelihood that exposure led to liposarcoma.  See May 2010 statement; May 2011 statement; July 2011 correspondence; July 2011 radiation risk worksheet; March 2013 buddy statement; March 2013 VA Form 9; December 2017 hearing transcript.  However, the Board finds that the Veteran was not exposed to ionizing radiation during service and that further development is unnecessary.  

The Veteran consistently contended that he was exposed to ionizing radiation during Geiger counter training at Gunter Air Force Base.  Another service member submitted a March 2013 statement indicating exposure to radioactive materials during Geiger counter training at Gunter Air Force Base.  However, the Veteran has not provided evidence that he or the other service member has the educational background necessary to competently identify whether any training materials were radioactive.  In fact, a January 2012 memorandum explained that the AOJ sought clarification of exposure; however, the USAF Master Radiation Exposure Registry (the single repository for occupational radiation exposure monitoring for all Air Force personnel) had no external or internal radiation exposure data for the Veteran.  The memorandum discussed how some early records were maintained in military medical records or by the local unit and were not forwarded for inclusion in the central repository, but concluded that it was not possible to determine any specific exposures (source, duration, proximity to source) that may have resulted from a 1959 training exercise; as such, no dose was given for the Veteran.  As such, because the Veteran's exposure contention is not corroborated by the USAF Master Radiation Exposure Registry, military medical records, or local unit records, it is of low probative value.  

In sum, the Board finds that the Veteran was not exposed to ionizing radiation during service.  Further, as the Veteran has not yet established an in-service event or injury, the Board is not required to seek a VA medical opinion regarding etiology.  McLendon, 20 Vet. App. at 79.  Accordingly, the Board finds that the Veteran's liposarcoma was less likely than not caused by his service and that service connection is not warranted.   
ORDER

Entitlement to service connection for left ear SNHL is denied.

Entitlement to service connection for liposarcoma is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


